Loring, J.
[After the foregoing statement of the case.] The ruling was refused rightly. The appellants have argued that there is nothing in the will showing more affection for the aunt and uncle who survived than for the uncle who died. But the interpretation of John Mayhew’s will does not depend upon that. It depends upon the interpretation of the words which he used to express his intention. Of the meaning of these words there can be no doubt. The gift over is to the heirs at law of the beneficiary for life, not to the persons who would have been her heirs at law if she had died when the testator did, as the appellants ask us to interpret them. See Richardson v. Wheat-land, 7 Met. 169 ; Putnam v. Story, 132 Mass. 205, 210.

Exceptions overruled.